Citation Nr: 0713695	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee. 

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in which the RO denied the benefits sought 
on appeal.  The appellant, who had active service from 
December 1966 to October 1972, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A right knee disorder, including degenerative joint 
disease, was not manifested during service or for many years 
following service, and is not shown to be causally or 
etiologically related to service.  

3.  A lumbar spine disorder, including degenerative disc 
disease and degenerative joint disease, was not manifested 
during service or for many years following service, and is 
not shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service, nor may degenerative joint disease of the 
right knee be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  A lumbar spine disorder was not incurred in or aggravated 
by service, nor may degenerative joint disease or 
degenerative disc disease be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for degenerative joint disease of the 
right knee (hereinafter referred to as a "right knee 
disorder") and degenerative changes of the lumbar spine 
(hereinafter referred to as a "back disorder"), VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the appellant's claims, a letter 
dated in April 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The April 
2004 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Board observes that certain service medical records from the 
appellant's first period of service are not contained in the 
claims file.  According to an October 1972 disposition form, 
a thorough search was conducted for these records with 
negative results. See October 1972 DA Form 2496.  While the 
absence of these records does not affect the adjudication of 
the appellant's back disorder claim (since that claim is 
based upon a March 1971 accident that occurred during the 
appellant's second period of service), they potentially 
affect his right knee disorder claim as this claim in based 
upon the appellant's assertion that he injured his right knee 
during basic training and that his currently diagnosed 
degenerative joint disease developed as a result of this 
injury. See June 2004 medical examination, p. 1.  However, as 
will be explained in more detail below, the absence of these 
records does not hinder the Board in adjudicating the 
appellant's right knee disorder claim since (1) service 
medical records from the appellant's second period of service 
indicate that the appellant exited service without 
complaints, treatment or any diagnosis relating to his right 
knee, (2) the appellant's post-service medical records do not 
reveal a diagnosis of degenerative joint disease within one 
year of separation from service, and (3) even if the Board 
assumes that the appellant injured his right knee during 
basic training, service connection would still be denied in 
this case since there is no medical evidence in the claims 
file linking the appellant's alleged knee injury in service 
to his present diagnosis.  Therefore, the Board finds no 
prejudice in proceeding absent the outstanding service 
medical records. 

In regards to private medical records, the appellant has 
reported that he does not have any to submit in support of 
his claims. See April 2004 statement.  In addition, the Board 
finds that there is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The appellant 
was also afforded a VA examination in June 2004 in connection 
with both of his claims. 38 C.F.R. § 3.159(c)(4).  

The Board observes that prior to the RO's certification of 
this appeal, it notified the appellant of the Dingess/Hartman 
v. Nicholson case, including an explanation of a disability 
rating and effective date. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Regardless, since the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claims of entitlement to service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed. Id. 

B.  Entitlement to service connection for a right knee 
disorder 

In this case, the appellant asserts entitlement to service 
connection for a right knee disorder that he contends 
developed as a result of a right knee injury that occurred 
during basic training in service. See June 2004 examination 
report, p. 1; VA medical records dated in July 2003 and May 
2004.  Specifically, he reports that he tore some right knee 
cartilage during basic training, was treated with an ACE wrap 
at that time, and was told that he might need surgery because 
of this injury. June 2004 VA examination report, p. 1.  He 
also indicated that he experienced occasional buckling of the 
knee subsequent to this injury. Id.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the preponderance of the evidence 
is against the appellant's claim on both a direct and 
presumptive basis; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

With regard to the first element necessary for a grant of 
service connection (evidence of a current disability), the 
medical evidence of record indicates that the appellant has a 
current diagnosis of right knee degenerative joint disease. 
See VA medical records dated July 2003 to June 2004; June 
2004 VA examination report, p. 3 ("Impression: Moderate to 
severe tricompartmental right knee degenerative joint disease 
medial compartment, moderate to severe mild patellofemoral 
and lateral compartment involvement").  This diagnosis 
constitutes a current disability for VA purposes and fulfills 
the requirements of the first element for service connection.

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board observes that the appellant's service medical file does 
not contain specific records pertaining to the appellant's 
first period of service, other than the appellant's service 
entrance examination. See November 1966 report of medical 
examination and report of medical history.  As such, the 
appellant's available service medical records neither 
corroborate nor rebut the appellant's assertions that he 
injured his right knee during basic training.  In addition, 
the records neither corroborate nor rebut the appellant's 
statements that this injury resulted in torn cartilage; that 
his right knee was treated with an ACE wrap; or that he was 
told that he might need surgery. June 2004 VA examination 
report, p. 1.  In light of the missing service medical 
records, the Board assumes for the sake of its analysis that 
the appellant's alleged right knee injury in fact occurred 
during service, without addressing the alleged results of 
this injury (i.e. that the appellant either tore cartilage or 
was told he might need surgery).  However, even when the 
Board makes such an assumption, it must still find that the 
appellant's overall service medical records do not support 
his claim since these records indicate that the appellant 
experienced only acute and transitory symptoms related to his 
alleged knee injury.  

Specifically, the Board observes that the appellant's service 
medical file contains service medical records pertaining to 
the appellant's second period of service.  These records, 
dated post-October 1968, reveal a single complaint of knee 
pain that occurred in September 1971.  At that time, the 
appellant reported that he had been experiencing pain in the 
right leg of one week's duration. See September 1971 service 
medical records.  Physical examination revealed tenderness 
over the anterial right tibia.  The appellant was sent for x-
rays, at which time he continued to complain of pain and 
swelling. See September 1971 service radiographic report.  
However, x-rays revealed no evidence of a fracture or 
dislocation. Id.  Although the records indicate that the 
appellant was to be evaluated by the orthopedic clinic 
following his x-rays, there is no indication in the service 
records that such an evaluation occurred. See service medical 
records dated from September 1971 to July 1972.  Rather, 
subsequent service medical visits addressed complaints 
involving the appellant's left hand, his weight, a viral 
illness and an irritated left eye problem. Id.  None of these 
visits involved any complaints or treatment of the 
appellant's lower extremities, particularly his right knee. 
Id.  

At the time of the appellant's service separation 
examination, his lower extremities were noted to be normal 
under the "clinical evaluation" portion of the examination 
and in his "PULHES" physical profile:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See May 1972 report of medical examination; Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  Under the summary of 
defects and diagnoses section of the examination report, no 
abnormalities were noted by the service medical examiner 
except that the appellant had some deviation of his left 
little finger. Id.  In fact, under the notes section of the 
report, the appellant himself indicated only that he had (1) 
a crooked left little finger, (2) was short winded and (3) 
was overweight. Id.  Neither he nor his medical examiner 
referenced right knee complaints or problems. Id.  Based upon 
this examination, the appellant was qualified for separation 
from service. Id.  Thereafter, in October 1972, the appellant 
submitted a "Statement of Medical Condition" prior to his 
actual discharge from service.  In it, he indicated that to 
the best of his knowledge, his medical condition had not 
changed other than the fact that the "little finger on [his] 
left hand [could not] be straightened out." See October 1972 
DA Form 3082-R.  Notably, the appellant did not reference any 
complaints or diagnoses associated with his right knee. Id.   

Thus, a review of the appellant's available service medical 
records reveals that even if the appellant injured his right 
knee during boot camp in service, any symptomatology he 
experienced as a result of this injury resolved prior to the 
appellant's separation from service.  This conclusion is 
supported by the fact that the appellant reported knee pain 
only once during his second period of active service; and 
there is no indication from the appellant's separation 
examination that he experienced right knee problems at the 
time of discharge.  Therefore, the Board finds that the 
second element of the service connection test has not been 
met in regards to this claim.     

However, even if the Board assumes for the sake of argument 
that the second element of the service connection test has 
been met, service connection for a right knee disorder must 
still be denied due to the fact that the third element of the 
service connection test (a nexus between the current 
disability and the in-service event) has not been fulfilled.  
In this regard, the Board observes that the first post-
service medical record contained in the claims file 
reflecting complaints of right knee pain is dated in July 
2003, over thirty years after the appellant separated from 
service.  At that time, the appellant reported problems with 
both his left and right knees, as well as a history of 
traumatic injuries to both extremities. See July 2003 VA 
medical records.  He was assessed with bilateral knee pain, 
posttraumatic injury with possible arthritis. Id.  X-rays 
taken of the appellant's knees revealed moderate arthritis of 
the left knee and severe arthritis of the right knee. 
September 2003 VA medical records.  Thereafter, the appellant 
was diagnosed with bilateral knee degenerative joint disease, 
right knee worse than the left. See January 2004 VA medical 
records.  His treatment notes indicate that the appellant had 
been experiencing severe symptoms regarding his knees for 
approximately one-to-two years. Id.  
  
Based upon this evidence, the Board finds that the 
appellant's post-service medical records do not assist in 
fulfilling the third element of the service connection test 
since none of the appellant's VA medical providers have 
associated the appellant's right knee complaints to the 
appellant's alleged right knee service injury or to his 
periods of active service.  In addition, the records do not 
reveal a continuity of symptomatology supportive of the 
appellant's claim since they (1) note treatment that began 
thirty years after the appellant separated from service and 
(2) reveal complaints of knee pain that began only a year or 
two prior to treatment.  As such, the appellant's post-
service medical records do not support his claim.   

Additional evidence against the appellant's claim consists of 
a June 2004 VA examiner's report in which the examiner opined 
that the etiology of the appellant's right knee disorder is 
not related to his period of service.  After performing a 
physical examination, obtaining a history from the appellant 
and reviewing the appellant's service medical records and 
claims file, the examiner diagnosed the appellant with right 
knee degenerative joint disease. June 2004 VA examination 
report, p. 3.  In opining that the appellant's present 
diagnosis is not related to service, the examiner addressed 
both the appellant's alleged right knee boot camp injury, as 
well as the April 1971 service medical record that referred 
to complaints of anterior tibial pain. Id., p. 2, 3.  Since 
the appellant's boot camp service medical records were not 
available, the examiner could not answer the question of 
whether an actual injury occurred to the appellant's right 
knee during that time.  However, he stated that since the 
appellant did not require significant medical treatment for 
his right knee for over 30 years post-service, it was more 
likely than not that the appellant's right knee arthritis was 
age-related and appropriate. Id.  In addition, the examiner 
opined that the appellant's degenerative joint disease was 
probably at least in part exacerbated by the appellant's 
current weight. Id., pgs. 3-4.  Based upon these points, the 
examiner opined that the appellant's right knee arthritis was 
less than likely caused by a result of the appellant's 
military history. Id.  In addition, the examiner reported 
that he did not believe that the anterior tibial pain 
reflected in the appellant's service medical records was 
related to the appellant's current degenerative joint 
disease. Id., p. 3.  

The Board finds the June 2004 VA medical opinion to be 
dispositive in this case since it is the only competent 
evidence of record addressing the claimed relationship 
between the appellant's right knee disorder and his periods 
of service.  Therefore, the examination report is not only 
persuasive and credible, but uncontroverted.  As such, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim that his right knee disorder 
had its onset in service or that it is otherwise causally or 
etiologically related to service.  Service connection on a 
presumptive basis for right knee degenerative joint disease 
is also denied as it appears that the first diagnosis of 
arthritis was not made until July 2003, over 30 years after 
the appellant separated from service. 

C.  Entitlement to service connection for a lumbar spine  
disorder 
 
In addition to a right knee disorder, the appellant asserts 
entitlement to service connection for a lumbar spine 
disorder.  In this regard, the Board observes that the 
appellant's most recent medical examination indicates that he 
has current diagnoses of (1) degenerative disc disease at all 
levels of the lumbar spine, (2) degenerative joint disease of 
the lumbar spine that is most significant at L4/L5 and L5/S1 
and 
(3) hyperlordosis of the spine. See June 2004 VA examination 
report, p. 5.  These diagnoses constitute current 
disabilities for VA purposes and fulfill the requirements of 
the first element for service connection.  

With regard to the second element necessary for a grant of 
service connection, the appellant's service medical records 
reflect that he was involved in an automobile accident in 
March 1971 in which he sustained an L2 transverse process 
fracture.  See March 1971 service medical records; June 2004 
VA examination report, p. 4.  As a result thereof, the 
appellant was confined to quarters, assigned RTC for two 
weeks, prescribed Darvon, and given a "figure 8" sling. Id.  
Medical records dated after March 1971 do not reflect any 
complaints, treatment or diagnoses related to the appellant's 
back nor do they associate such problems to the appellant's 
automobile accident. See service medical records dated from 
September 1971 to July 1972.  Upon the appellant's separation 
from service, his spine and other musculoskeletal clinical 
examination was found to be normal.  No reference to back 
complaints or problems was made at the time of discharge. See 
May 1972 report of medical examination; October 1972 DA Form 
3082-R.  Thus, while the appellant's service medical records 
confirm that he sustained an injury to his back in service, 
the L2 transverse process fracture apparently healed during 
service without residual symptomatology.  Therefore, the 
appellant's service medical records do not ultimately support 
his claim as there is no indication that the appellant 
experienced anything other than acute and transitory 
symptomatology that resolved prior to separation from 
service.  

However, even if the Board assumes that appellant's 
automobile accident in service fulfills the requirements of 
the second element of the service connection test, the 
appellant's claim must be denied due to the lack of competent 
medical evidence linking the appellant's back injury in 
service to his current diagnoses.  In this regard, the Board 
observes that the appellant's post-service medical records do 
not support his claim as they are silent as to any 
complaints, treatment or diagnoses related to the appellant's 
back disorder. See VA medical records dated from July 2003 to 
June 2004.  The only reference in these records to the 
appellant's back is dated in January 2004, at which the 
appellant reported as part of his prior medical history that 
he injured his back in service. See January 2004 VA medical 
records.  The appellant did not complain of or seek treatment 
for back problems on that date. Id.  Thus, the post-service 
medical records in this case do not provide a basis for 
fulfillment of the third element of the service connection 
test.  

In addition, the appellant's June 2004 VA examination report 
also does not support his claim.  After the VA examiner 
performed a physical examination, obtained a history from the 
appellant and reviewed the claims file, the examiner opined 
that it was less than likely as not that the degenerative 
changes in the appellant's lumbar spine were related to the 
isolated automobile accident injury that occurred in service. 
See June 2004 VA examination report, p. 5.  Specifically, the 
examiner indicated that the appellant had diffuse 
degenerative changes in the lumbar spine which were more 
difficult to pinpoint on one particular traumatic episode and 
were most likely age appropriate. Id.  The examiner indicated 
that the impairment associated with the appellant's back was 
exacerbated by the appellant's weight. Id.  He also stated 
that he based his opinion on the fact that there was no 
documented injury of the appellant's vertebral bodies or 
vertebral discs, which would be more convincing to lead to 
more diffuse degenerative changes of the discs and posterior 
elements. Id.   

As with the appellant's knee disorder claim discussed above, 
the Board finds that the dispositive factor in regards to 
this claim is that there is no competent medical evidence of 
record linking the appellant's degenerative changes of the 
spine to any incident in the appellant's military service.  
The only competent evidence of record addressing the claimed 
relationship between the appellant's current back disorder 
and service is the June 2004 VA examination report in which 
the examiner opined that the appellant's degenerative 
problems are not likely related to service.  Absent medical 
evidence linking the appellant's back disorder to his 
accident in service, service connection on a direct basis 
must be denied.  In addition, since the appellant's 
degenerative changes of the spine were not diagnosed until 
June 2004, service connection on a presumptive basis is also 
not warranted.  

D.   Conclusion 

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
appellant's claims for service connection for right knee 
degenerative joint disease and degenerative changes of the 
lumbar spine, for the reasons discussed above.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for degenerative joint disease of the 
right knee is denied. 

Service connection for degenerative changes of the lumbar 
spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


